Case 1:16-cv-00430-CBA-ST Document 105 Filed 05/21/21 Page 1 of 2 PageID #: 2244




                                            May 21, 2021


 VIA ECF
 The Honorable Carol B. Amon
 United States District Judge
 United States District Court for the Eastern
 District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Black et al. v. Wrigley et al., Case No. 1:16-cv-0430 (CBA)(ST)

 Dear Judge Amon:

         Yesterday, May 20, 2021, during the argument on the defendants’ motion for summary
 judgment, counsel for the defendants argued that if the Court grants a partial summary judgment
 on some of plaintiffs’ claims, the Court should dismiss the remaining claims because the case
 would then be proceeding to trial without satisfying the $75,000 jurisdictional amount. You asked
 defense counsel whether they were aware of any authority for that proposition. Defense counsel
 responded that he was uncertain, but that the defendants had cited authority in their Reply that
 might support the rule of law that he was then asserting. You asked me the same question and I
 responded that I believed that once the jurisdictional amount was alleged in the complaint, I did
 not think that the dismissal of some claims would require the reevaluation of the jurisdictional
 amount. I am writing now on behalf of the plaintiffs to cite authority that supports my
 understanding that once the jurisdictional amount is alleged, partial dismissal of claims does not
 permit the Court to dismiss the remaining claims for lack of the jurisdictional amount.
        The defendants did cite authority in their Reply to support their argument that “[if] these
 claims fail, the remainder of Plaintiffs’ claims for damages will not satisfy the jurisdictional
 threshold amount required to sustain a diversity action in this Court…. See e.g., Universitas
 Educ.,LLC v. Nova Group, Inc., 513 Fed. Appx. 62, 63 (2d Cir. 2013).” Dkt. 93, at p.6. However,
 Nova Group does not support that proposition. The Nova Group Court, when faced with the
 question of whether subject matter jurisdiction based on diversity of citizenship is lost when a
 diverse trustee who brings an action in his own name but non-party trust beneficiaries are not
 diverse, affirmed the long established rule that “…permits trustees ‘to sue in their own right
 without regard to the citizenship of the trust beneficiaries.’” Id. at 62. That case, however, did not
 deal with the proposition that defense counsel was arguing about reevaluating the jurisdictional
 amount.

              P: 414.271.3400 F: 414.271.3841 WWW.HALLINGCAYO.COM
Case 1:16-cv-00430-CBA-ST Document 105 Filed 05/21/21 Page 2 of 2 PageID #: 2245
 May 21, 2021
 Page 2


          On the contrary, the Second Circuit has been very clear that as long as the jurisdictional
 amount is not alleged in the complaint in bad faith, the dismissal of some claims on summary
 judgment does not permit the dismissal of the remaining claims for lack of the jurisdictional
 amount. In Hall v. Earthlink Network, Inc., 396 F. 3d 500 (2d Cir. 2005), the Second Circuit held
 that’ … [g]enerally, for purposes of diversity jurisdiction, the amount in controversy is established
 as of the date of the complaint and is not reevaluated based on post-filing events.” Id. at 506. That
 Court cited the Supreme Court in St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,289-
 90 (1938) (”Events occurring subsequent to the institution of suit which reduce the amount
 recoverable below the statutory limit do not oust jurisdiction.”) In Earthlink, the district court had
 dismissed the claim for consequential damages and dismissed the remaining claims for actual
 damages for want of subject matter jurisdiction. Even while affirming the district court summary
 judgment because the plaintiff failed to request that the district court retain jurisdiction, the Second
 Circuit concluded that the remaining claims should have continued to trial. Id. at 506-07. Dismissal
 of the complaint for lack of jurisdiction would only be appropriate where the Court could say to a
 ‘legal certainty’ that the amount alleged was below the threshold when the complaint was initially
 filed. Id. Here, the defendants have not argued, nor could they, that it was a legal certainty that the
 jurisdictional amount was not satisfied at the time of filing.



                                        Very truly yours,

                                        HALLING & CAYO, S.C.



                                        Michael H. Schaalman
                                        mhs@hallingcayo.com
                                        Attorney for Plaintiffs

 MHS:mmm

 cc: All counsel of record
